DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant claims filed 03/03/2021 are acknowledged. No restriction is being imposed in this case. Claims 1-7 are under examination.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required. Claim 6, recites the range of 10 mg/kg/day to 500 mg/kg/day. Although the claims in the parent applications recited the upper limit of 500 mg/kg/day, neither the instant specification nor any of the parent specifications disclose this limitation, which raises the issue of lack of antecedent basis in the specification. Rather, the instant specification discloses (p. 19, paragraph [0077]):
A typical daily dosage of PTH or a functional fragment or analog thereof might range from about 0.1 mg/kg to up to about 100 mg/kg or more, preferably from about 0.1 to about 10 mg/kg/day.

In addition, the specification discloses (pages 19-20, paragraph [0079]):
As a non-limiting example, treatment of subjects can be provided as a one-time or periodic dosage of PTH peptides or derivatives thereof at about 0.1 mg to 100 mg/kg such as 0.1 0.5, 0.9, 1.0, 1.1, 1.5, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 40, 45, 50, 60, 70, 80, 90 or 100 mg/kg.
Thus, the specification discloses an upper limit of 100 mg/kg/day, but not 500 mg/kg/day.
The disclosure is also objected to because of the following informalities. There is no description of Figure 7E (see p. 8, paragraph [0026]).  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities. Claim 1 recites “intravertebral disc”, however, the term appears to be “intervertebral”. See for instance the website downloaded 9/19/2022 from Medline Plus,  https://medlineplus.gov/genetics/condition/intervertebral-disc-disease/, the term is “intervertebral”. The term is also correctly spelled throughout the instant specification, for instance, paragraphs [0026]-[0027]; [0096], for example.
Appropriate correction is required.

Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosier et al. (WO 2010/045229—on IDS filed 02/18/2022). Rosier et al. teach “repair of articular cartilage and/or musculoskeletal soft tissue (e.g., non-articular cartilage like meniscal cartilage, intervertebral disc, skeletal muscle, tendon, or ligament) using a parathyroid hormone/parathyroid hormone-related protein (PTH/PTHrP) receptor agonist” (see p. 1, lines 25-28; pages 12, lines 32-33 through p. 13, lines 1-14 and claim 1). Further, Rosier et al. teach the PTH(1-34) fragment or teriparatide, set forth therein as SEQ ID NO: 3 (see p. 13, lines 17-18; p. 17, lines 18-33 through p. 18, lines 1-4; claims 30, 31). Rosier et al. contemplate treating humans and teach intramuscular, intradermal or intraperitoneal administration (see p. 9, lines 2-5; p. 14, lines 26-32). Rosier et al. contemplate a patient population suffering from a degenerative disc disease (see p. 7, lines 25-27), which encompasses intervertebral or lumbar disc disease, as evidenced by the website https://medlineplus.gov/genetics/condition/intervertebral-disc-disease/, downloaded on 9/19/2022. Note that it is proper to cite extra references in a rejection under 35 USC 102 when the extra reference is cited to the meaning of a term used in the primary reference or show that a characteristic not disclosed in the reference is inherent (MPEP 2131.01). In addition, note that MPEP 2131.01 (III) also states that the critical date of extrinsic evidence showing a universal fact such as the meaning of disc disease need not antedate the filing date. 
Because Rosier et al. teach administration of the same agent to ameliorate degenerative disc disease, (i.e., they treat the same patient population with the same agent), the same clinically significant improvements as recited in claim 1 must have been inherently occurring in the prior art of Rosier et al. See Ex parte Novitski, 26 USPQ2d 1389 (BPAI 1993) and see also Integra LifeSciences I Ltd. V. Merck KGaA, (DC SCalif) 50 USPQ2d 1846). Thus, all the limitations are met by Rosier and colleagues.  
	
Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinichiro et al. (PGPUB 20120252729—on IDS filed 02/18/2022). Shinichiro et al. teach an agent comprising human parathyroid hormone (PTH), including the functional fragment PTH(1-34) to treat osteoporosis and destabilization of the intervertebral discs (see paragraphs [0061] and [0179]; claims 1, 4, 18, 21 and 23). Since human disease and PTH are contemplated, it flows therefrom that humans are treated. Pharmaceutically acceptable carriers are contemplated, and the PTH can be formulated for intramuscular injection (see paragraph [0207]).
Because Shinichiro et al. teach administration of the same agent to ameliorate degenerative disc disease, (i.e., they treat the same patient population with the same agent), the same clinically significant improvements as recited in claim 1 must have been inherently occurring in the prior art of Rosier et al. See Ex parte Novitski, 26 USPQ2d 1389 (BPAI 1993) and see also Integra LifeSciences I Ltd. V. Merck KGaA, (DC SCalif) 50 USPQ2d 1846). Thus, all the limitations are met by Shinichiro and colleagues.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rosier et al. (WO 2010/045229—on IDS filed 02/18/2022) in view of Pang (US Patent 5,317,010). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art.  Rosier et al. teach “repair of articular cartilage and/or musculoskeletal soft tissue (e.g., non-articular cartilage like meniscal cartilage, intervertebral disc, skeletal muscle, tendon, or ligament) using a parathyroid hormone/parathyroid hormone-related protein (PTH/PTHrP) receptor agonist” (see p. 1, lines 25-28; pages 12, lines 32-33 through p. 13, lines 1-14 and claim 1). Further, Rosier et al. teach the PTH(1-34) fragment or teriparatide, set forth therein as SEQ ID NO: 3 (see p. 13, lines 17-18; p. 17, lines 18-33 through p. 18, lines 1-4; claims 30, 31). Rosier et al. contemplate treating humans and teach intramuscular, intradermal or intraperitoneal administration (see p. 9, lines 2-5; p. 14, lines 26-32). Rosier et al. contemplate a patient population suffering from a degenerative disc disease (see p. 7, lines 25-27), which encompasses intervertebral or lumbar disc disease.
The second factor to consider is to ascertain the differences between the prior art and the instant claims. Rosier et al. do not teach a dose between 10 mg/kg/day to 500 mg/kg/day, although they do disclose that dosages depend upon “the particular circumstances of the individual”. Pang teaches treatment of osteoporosis and other bone related diseases with PTH variants, and note that typical daily doses are in the range of 0.01 to about 200 mg/kg, thus overlapping significantly with the range recited in claim 6. It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Rosier and colleagues by administering the daily doses in the range taught by Pang because as with Rosier et al., Pang teaches that dosage depends on “the age, weight, sex and conditions of the subject to be treated, the type and severity of the disease, the frequency and route of administration” (see column 7, lines 53-58). In addition, MPEP 2144.05 (I) instructs that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists, citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The person of ordinary skill in the art would have been motivated to use the range taught in Pang as a guide for PTH dosages because both Rosier et al. and Pang disclose that the dose depends on variables such as age, weight sex, disease type and severity and route of administration and Pang provides a template from which to optimize the dose. In addition, optimization within prior conditions or through routine experimentation is obvious (see MPEP 2144.05(II)(A).  Furthermore, for this reason, the person of ordinary skill in the art could have reasonably expected success.
Thus, the claims do not contribute anything non-obvious over the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/781,185 in view of Pang (US Patent 5,317,010). The instant claims and the ‘185 claims both recite methods of treating human patients with parathyroid hormone in order to improve intervertebral disc space and treat lumbar disc or spine degeneration. The ‘185 claims do not teach a dose between 10 mg/kg/day to 500 mg/kg/day, however. Pang teaches treatment of osteoporosis and other bone related diseases with PTH variants, and note that typical daily doses are in the range of 0.01 to about 200 mg/kg, thus overlapping significantly with the range recited in claim 6.
It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the ‘185 claims by administering the daily doses in the range taught by Pang because Pang teaches that dosage depends on “the age, weight, sex and conditions of the subject to be treated, the type and severity of the disease, the frequency and route of administration” (see column 7, lines 53-58). In addition, MPEP 2144.05 (I) instructs that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists, citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The person of ordinary skill in the art would have been motivated to use the range taught in Pang as a guide for PTH dosages because Pang provides a template from which to optimize the dose. In addition, optimization within prior conditions or through routine experimentation is obvious (see MPEP 2144.05(II)(A).  Furthermore, for this reason, the person of ordinary skill in the art could have reasonably expected success.
  
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649